DETAILED ACTION
This office action is response to 05/31/2022. Claims 1-20 are amended. Claims 1-20 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 10-22 in Remarks, filed 01/07/2022, with respect to claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over PARK (US 2020/0386732 A1)  in view of Monk (US 2020/0124195 A1), have been fully considered and are persuasive.  Applicant filed IDS dated on 07/12/2022 which is considered and entered. These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 1-20 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11 and 16, the prior art of record, specifically PARK (US 2020/0386732 A1)  teaches a gas-detecting apparatus, comprising: a pump module connected to a first input and a second input to intake air; a sensor module including at least one unit sensor configured to output a sensing signal in response to gas present in the air; and a control module configured to detect the gas using the sensing signal, wherein when gas is detected in first air introduced through first input, control module controls pump module to intake second air by opening the second input during a predetermined verification time, and when sensing signal decreases during the predetermined verification time, the control module determines that gas is detected (para 66, determine whether or not to output an alarm by setting a first threshold value, para 034, sensing signal increases to (or above) a second threshold value, greater than first threshold value, pare O33, output an alarm when a magnitude of the sensing signal output by the sensor module 220 is greater than a predetermined threshold value, para 042, sensing signal increases to (or above) a second threshold value, greater than the first threshold value, the control module 230 may finally output an alarm).
Prior art of record, Monk (US 2020/0124195 A1) teaches a fluid flow prevention device comprising: a flow pipe member having a first end connected to a source of fluid having a pressure higher than ambient air pressure around said flow pipe member, flow pipe member being tubular in construction, having inner bore and outer diameter when viewed from an end, said flow pipe member directing pressurized fluid from said source of pressurized fluid to a second end of said flow pipe member, said second end of flow pipe member having a tapered shape having a smaller exit aperture than inner bore; a flow stopping apparatus, for stopping flow of pressurized fluid through flow pipe member (Fig. 2,  and para 679, prevention device to send alarm in response to a detected leak, detect flows beyond a predetermined threshold, when predetermined threshold is exceeded, pressures above and/or below a predetermined threshold are detected).
However, the prior arts of record fail to teach, make obvious, or suggest, a method, comprising: measuring and determining that the first gas pressure value exceeds a first threshold value; reporting a high gas-pressure event at the first device based at least in part on the second gas pressure value being at or below the second threshold value; or a high gas-pressure event within a distribution area comprising the first responsive to determining that the first gas pressure value exceeds the first threshold value, closing a valve of the first device, as presented in the claimed invention.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689